Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 11, the prior art of record discloses a brake band (300) , a bell (200), adapted to be operatively connected to a vehicle wheel associable with the brake disc assembly (paragraph 14) ; at least one connecting device (100), which forms a connection between said brake band (300) and said bell (200); said connecting device (100) and said bell (200) cooperate by delimiting at least one axial band seat (at or near 112) where the brake band (300) may slide in an axial direction of a predetermined axial stroke (fig 2); wherein: said bell (200) comprises at least a first end-of-stroke surface (at least one of surfaces facing 300) which forms a first abutment surface in the axial direction for said brake band (300, fig 2); said connecting device (100) comprises a second end-of-stroke surface (at least one of surfaces facing 200), opposite to said first end-of-stroke surface (fig 2), which forms a second opposite abutment surface in the axial direction for said brake band (300); and wherein: said connecting device (100) comprises at least one male element (110/111), which is accommodated in at least one male element bell seat (fig 2) obtained in said bell (200); said male element (110/111) comprises at least one bell abutment surface (fig 2 at or near 112) ;  said bell (200) comprises at least one male element abutment surface (fig 2, at or near 112 and 130);  said bell abutment surface of the male element (110/111) forming an abutment surface in the axial direction for said male element abutment surface of the bell (200) so as to avoid said connecting device (100) and said bell (200) from tightening said brake band  there between (fig 2 and 3, paragraphs 16 and 22); wherein said male element (110/111) has a male element body (at least middle portion or 110/111), wherein said bell abutment surface of the male element receiving the direct support of the bell (200) is made in one piece with said male element body (figs 1, 2, and 4). 
The prior art of record, taken alone or in combination, fails to disclose or render obvious at least one male element, which is accommodated in at least one male element bell seat obtained in said bell; said male element comprises at least one bell abutment surface; said bell comprises at least one male element abutment surface; said bell abutment surface of the male element being an abutment surface in the axial direction for said male element abutment surface of the bell so as to avoid said connecting device and said bell from tightening said brake band therebetween; wherein said male element has a male element body, wherein said bell abutment surface of the male element receiving the direct support of the bell is made in one piece with said male element body; and said male element body is integrally made in one piece, avoiding to delimit through holes longitudinally directed in said male element body, and wherein said male element body of said male element comprise a head comprising an underhead portion and a stem which extends from said underhead portion, and said stem of the male element comprises at least one threaded portion.  
As to claim 17, the prior art of record discloses male element 100/110/111) of a connecting device (100) adapted to form a connection between a brake band (300) and a bell (200) of a brake disc assembly, said connecting device (100) and said bell being adapted to cooperate to delimit at least one axial band seat (at or near 112) where the brake band may slide in an axial direction of a predetermined axial stroke; wherein said male element comprises a male element body (100/110/111) having a predominant extension along a longitudinal direction (fig 2); said male element body (100) comprising a vehicle-oriented male element side, adapted to face the vehicle, when under operating conditions, and a wheel-oriented male element side opposite to said vehicle-oriented male element side  and adapted to face a vehicle wheel, when under operating conditions (figs 2 and 4); and wherein said male element body (100) comprises at least a second end-of- stroke surface (at least a surface facing 200/300), opposite to a first end-of-stroke surface of the bell  and adapted to form an abutment surface for said brake band (figs 2 ands 4); said male element body (100) comprises at least one bell abutment surface (at least a surface facing 200/300), adapted to form an abutment surface for a portion of said bell (fig 2 and 4); and wherein said second end-of-stroke surface  and said bell abutment surface are made in one piece with said male element body (fig 2). 
The prior art of record, taken alone or in combination, fails to disclose or render obvious   wherein said male element body comprises at least a second end-of-stroke surface, opposite to a first end-of-stroke surface of the bell and adapted to form an abutment surface for said brake band; said male element body comprises at least one bell abutment surface, adapted to form an abutment surface for a portion of said bell; and wherein said second end-of-stroke surface and said bell abutment surface are made in one piece with said male element body, and said male element body is integrally made in one piece, avoiding to delimit through holes longitudinally directed in said male element body, and wherein said male element body of said male element comprise a head comprising an underhead portion and a stem which extends from said underhead portion, and said stem of the male element comprises at least one threaded portion. 
As to claim 19, the prior art of record discloses discloses a brake band (300) , a bell (200), adapted to be operatively connected to a vehicle wheel associable with the brake disc assembly (paragraph 14) ; at least one connecting device (100), which forms a connection between said brake band (300) and said bell (200); said connecting device (100) and said bell (200) cooperate by delimiting at least one axial band seat (at or near 112) where the brake band (300) may slide in an axial direction of a predetermined axial stroke (fig 2); wherein: said bell (200) comprises at least a first end-of-stroke surface (at least one of surfaces facing 300) which forms a first abutment surface in the axial direction for said brake band (300, fig 2); said connecting device (100) comprises a second end-of-stroke surface (at least one of surfaces facing 200), opposite to said first end-of-stroke surface (fig 2), which forms a second opposite abutment surface in the axial direction for said brake band (300); and wherein: said connecting device (100) comprises at least one male element (110/111), which is accommodated in at least one male element bell seat (fig 2) obtained in said bell (200); said male element (110/111) comprises at least one bell abutment surface (fig 2 at or near 112) ;  said bell (200) comprises at least one male element abutment surface (fig 2, at or near 112 and 130);  said bell abutment surface of the male element (110/111) forming an abutment surface in the axial direction for said male element abutment surface of the bell (200) so as to avoid said connecting device (100) and said bell (200) from tightening said brake band  there between (fig 2 and 3, paragraphs 16 and 22) said male element body (110/111) has a predominant extension along a longitudinal direction (fig 4) and comprises a vehicle-oriented male element side (fig 2), adapted to face the vehicle, when under operating conditions, and a wheel-oriented male element side (figs 2 and 4) opposite to said vehicle-oriented male element side and adapted to face a vehicle wheel, when under operating conditions; characterized in that said male element body comprises said axial bell abutment surface and a brake band abutment surface, forming a direct or indirect axial abutment surface, through the interposition of at least one of a connecting ring (130) and an elastic element (122), for said brake band (300); and wherein said axial bell abutment surface and said brake band abutment surface are oriented towards the same side (figs 2 and 4).
The prior art of record, taken alone or in combination, fails to disclose or render obvious wherein said male element body comprises said axial bell abutment surface and a brake band abutment surface, forming a direct or indirect axial abutment surface, through the interposition of at least one of a connecting ring and an elastic element, for said brake band; and wherein said axial bell abutment surface and said brake band abutment surface are oriented towards the same side, and said male element body is integrally made in one piece, avoiding to delimit through holes longitudinally directed in said male element body, and wherein said male element body of said male element comprise a head comprising an underhead portion and a stem which extends from said underhead portion, and said stem of the male element comprises at least one threaded portion.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657